DETAILED ACTION
Status of the Claims
1.	 Claims 33, 35-40, 42-48 and 50-52 are pending.
Status of the Rejections
2.	Rejection of claims 33, 34 40, 41, 48 and 49 under 35 U.S.C. 103 is being modified to address amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 33, 36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) in view of Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941), Loo et al. (Nanoscale, 2012, 4, 143) and as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814).

	an on-chip electrode platform disposed on a substrate (see Fig 4B), comprising:
		a laser scribed graphene (LSG) counter electrode;
		a LSG working electrode; and 
		a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area);
	The LSG electrodes characteristic inherently has pristine laser scribed graphene and include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056][0071]).
	Griffiths et al. teach LSG electrode could be used for biosensing (page13620, col. 1) but do not teach the LSG working electrode includes 1-pyrenbutyric acid anchored to graphene of the LSG electrode and further includes an amino-functionalized biorecognition element i.e. anti-thrombin aptamer attached to the anchored 1-pyrenbutyric acid to binds to 1pmol-L-1 or more of thrombin in the biological target. 
	However, Zainudin et al. teach graphene oxide (GO) based electrode functionalized with pyrenebutyric acid (PyBA) to attach an amino functionalized aptamer i.e. pDNA (page 7935, col. 2, paragraph 1, Scheme 1 and page 7936, Functionalization and hybridization) and Loo et al. teach electrochemical aptasensor for thrombin based on graphene oxide wherein the thrombin aptamer is immobilized on graphene oxide to detect thrombin 10-50 nM (reads on more than pmol-L-1 ) (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Claim 36, Griffiths et al. teach the substrate is a polyethylene terephthalate (reads on polymer) (see Experimental, section Materials). 

Claim 38, Griffiths et al. teach the LSG electrode has self-standing macro/mesoporous 3D morphology and the 3D morphology is comprised of macroporous surface with mesoporous on top as evidenced by Zhang et al.  (see Zhang page 12810, col. 2).

Claim 39, Griffiths et al. teach self-standing macro/mesoporous 3D morphology has surface area of 7.1 mm2 (page 13620, col. 2, Laser-scribed graphene electrodes) but do not teach the surface area of 7 to 10 mm2. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al.  and Zainudin et al. as applied to claim 33 above, and further in view of Claussen et al. (Adv. Funct. Mater. 2012, 22, 3399-3405).
Claim 35, modified Griffiths et al. do not teach the working electrode includes Pt nanoparticles disposed on the surface.
However, Claussen et al. teach a biosensor based on graphene petal nanosheets having three dimensional structure (see title and page 3403, col. 1) comprised of platinum nanoparticles deposited on graphene petal edges to enhance electrochemical performance of the graphene (page 3400, col. 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Claussen et al. teaching to deposit platinum nanoparticles onto the graphene working electrode of Griffiths et al. because the platinum nanoparticles would greatly improve electrochemical performance of the graphene working electrode which in turn would enhance sensitivity of the overall device. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al. and Zainudin et al. as applied to claim 33 above, and further in view of Das et al. (Nanoscale, 2016, 8, 15870).
	Claim 37, modified Griffiths et al. teach the substrate is a polyethylene terephthalate (see Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

Claims 40, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) in view of Lin et al. (Nature Communication, 2014, 1-8), Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941) and Loo et al. (Nanoscale, 2012, 4, 143) as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814).
Claim 40, Griffiths et al. teach method of making a three electrode system on a substrate (reads on chip electrode platform) (see abstract and Figs 1 and 4B) comprising directing a laser to form a laser scribed graphene (LSG) counter electrode, a LSG working electrode and a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area).
	The LSG electrodes characteristic inherently has pristine laser scribed graphene and include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056][0071]).
Griffiths et al. teach directing laser beam onto GO film on PET substrate (see Experimental, section Materials) but not onto a polyimide substrate.  
	However, Lin et al. teach one-step scalable approach of making porous graphene film on polyimide polymer using laser to form electrodes (abstract).
	Therefore, it would have motivated one of ordinary skill in the art to apply the approach of Lin et al. to form the electrodes directly on polyimide substrate because it was alternative way of making LSG electrodes in one step and thus would have same time and money and also would have yield same results reasonable expectations. 
	Griffiths et al. teach LSG electrode could be used for biosensing (page13620, col. 1) but do not teach the LSG working electrode includes 1-pyrenbutyric acid anchored to graphene of the LSG electrode and further includes an amino-functionalized biorecognition element i.e. anti-thrombin aptamer attached to the anchored 1-pyrenbutyric acid to binds to 1pmol-L-1 or more of thrombin in the biological target. 
	However, Zainudin et al. teach graphene oxide (GO) based electrode functionalized with pyrenebutyric acid (PyBA) to attach an amino functionalized aptamer i.e. pDNA (page 7935, col. 2, paragraph 1, Scheme 1 and page 7936, Functionalization and hybridization) and Loo et al. teach electrochemical aptasensor for thrombin based on graphene oxide wherein the thrombin aptamer is immobilized on graphene oxide to detect thrombin 10-50 nM (reads on more than pmol-L-1 ) (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Zainudin et al. and Loo et al.  teachings to functionalized the LSG electrode of Griffiths et al. with pyrenebutyric acid (PyBA) modified with amino functionalized pDNA in order to function the device as biosensor for detecting thrombin. 

Claim 42, Griffiths et al. in view of Lin et al. teach the temperature of about 2500 oC or more (see Discussion of Lin et al. on page 3).

Claim 43, Griffiths et al. in view of Lin et al. the thickness of LSG electrode is about 20-25 microns (Lin et al., Fig 3b) but do not teach thickness of 10 microns to 50 microns. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 44, Griffiths et al. teach the LSG electrode has self-standing macro/mesoporous 3D morphology and the 3D morphology is comprised of macroporous surface with mesoporous on top as evidenced by Zhang et al.  (see Zhang page 12810, col. 2).

Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al., Zainudin et al. and Lin et al. as applied to claim 40 above, and further in view of Claussen et al. (Adv. Funct. Mater. 2012, 22, 3399-3405).
Claims 45 and 46, modified Griffiths et al. do not teach the working electrode includes Pt nanoparticles disposed on the surface using electrodeposition.
However, Claussen et al. teach a biosensor based on graphene petal nanosheets having three dimensional structure (see title and page 3403, col. 1) comprised of platinum nanoparticles electrodeposited on graphene petal edges to enhance electrochemical performance of the graphene (page 3400, col. 1 and page 3404, col. 1, paragraph 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Claussen et al. teaching to deposit platinum nanoparticles onto the graphene working electrode of Griffiths et al. because the platinum nanoparticles would greatly improve electrochemical performance of the graphene working electrode which in turn would enhance sensitivity of the overall device. 

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al., Zainudin et al. and Das et al. as applied to claim 40 above, and further in view of Arumugan et al. (US 2013/0213823). 
	Claim 47, modified Griffiths et al. teach Kapton coating is applied as passivation layer on the LSG working electrode (see Griffiths, page 13620, section Laser-scribed graphene electrodes) but do not teach the passivation layer is PDMS as claimed. 
	However, Arumugan et al. teach an electroanalytical sensor based on microelectrode arrays passivated with PDMS or other suitable polymers [0019].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Arumugan et al. teaching to use PDMS as the choice of material for passivation layer in the Griffiths et al. device because simple substitution of one known material for the other would have been obvious and would have yield predictable results.

Claims 48, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941) in view of Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) and Huo et al. (US 7,439,055) and as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814).
Claim 48, Zainudin et al. teach method of determining presence of DNA (reads on particular biological target) in a hybrid solution (reads on liquid) (page 7938, section DNA sensing), the method comprising: 
	a three electrode system immersed in the hybrid solution, the three electrode is comprised of graphene working electrode, platinum counter electrode and Ag/AgCl reference electrode, wherein the graphene working electrode is functionalized with PTCA or pyrenebutyric acid (PyBA) which is further attached to amino functionalized pDNA to bind to target analyte (page 7935, col. 2, paragraph 1, scheme 1 and page 7936, Functionalization and hybridization and page 7937, Electrochemical measurements);
removing the electrode system from the hybrid solution (page 7936, Funtionalization and hybridization); and
detecting the presence of DNA (page 7935, col. 2, paragraph 1). 
Zainudin et al. do not teach three electrodes arranged on chip electrode platform on a substrate and also do not teach the three electrodes are three-dimensional laser scribed graphene electrodes having self-standing macro-mesoporous three dimensional morphology and anti-thrombin aptamer attached to the anchored 1-pyrenbutyric acid to binds to 1pmol-L-1 or more of thrombin in the biological target. 
However, Griffiths et al. teach a three electrode system on a substrate (reads on chip electrode platform) (see abstract and Figs 1 and 4B) comprising a laser scribed graphene (LSG) counter electrode, a LSG working electrode and a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area).  The LSG electrodes characteristic inherently has pristine laser scribed graphene and include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056][0071]). Furthermore, Loo et al. teach an electrochemical aptamer sensor for thrombin based on graphene oxide wherein the thrombin aptamer is immobilized on graphene oxide to detect thrombin in 10-50 nM range (reads on more than pmol-L-1 ) (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Griffiths et al. teachings to substitute planar three electrode system of  Zainudin et al. with 3D LSG graphene electrode system because it provide higher surface area compared to 2D graphene electrode, thus making the electrode beneficial for immobilization of biomolecules and in view of Loo et al.  teachings to functionalized the LSG electrode of Zainudin et al. with anti-thrombin apatmer to make the sensor versatile to able to detect thrombin. 
	Zainudin et al. do not teach performing differential pulse voltammetry to determine thrombin in the liquid. 
	However, Huo et al. teach method of detecting biomolecules in solution comprised of contacting a conducting electrode functionalized with probe molecules with the target biomolecules and measuring electrical response of the electrode based on differential pulse voltammetry (see abstract and Fig 6 and col. 6, ll. 64-67 over to col. 7, ll. 1-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Huo et al. teaching to try utilizing DPV technique in Zainudin et al. method for the detection of thrombin because it was known technique in art for the detection of biomolecules and thus its use would have yield same results with reasonable expectation. 

Claim 50, modified Zainudin et al. teach rinsing the electrode chip with ultrapure water after removing it from hybridization solution and before detecting the DNA with the differential pulse voltammetry (page 7936, Functionalization and hybridization).

Claim 52, Griffiths et al. teach the LSG electrode has self-standing macro/mesoporous 3D morphology and the 3D morphology is comprised of macroporous surface with mesoporous on top as evidenced by Zhang et al.  (see Zhang page 12810, col. 2).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al.  and Zainudin et al. and Huo et al. as applied to claim 48 above, and further in view of Das et al. (Nanoscale, 2016, 8, 15870).
	Claim 51, modified Zainudin et al. teach the substrate is a polyethylene terephthalate (see Griffiths, Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 12 of remarks that cited prior art, Griffiths discloses laser scribed graphene and Zainudin discloses reduced gallium oxide as substrates and thus each of the references discloses different types of substrates and therefore attaching PyBA onto rGO as disclosed by Zainudin is not same as attaching PTCA to laser scribe graphene.  
           In response, examiner respectfully disagrees with applicant’s assertion. Zainudin and Griffiths are to same types of substrates. Zainudin teach reduced graphene oxide (rGO) substrate (Scheme 1 and Page 7936, Functionalization and hybridization) contrary to application assertion of reduced gallium oxide substrate. Similarly, Griffiths teaches laser irradiated reduced graphene oxide film as electrode having rapid expansion and exfoliation (see page 13614, col. 2 and page 13615, col. 2). Griffiths prefers the use of LSG electrode made by reducing the GO film (see page 13620, Laser-Scribed graphene electrodes), thus both Zaninudin and Grifffiths teach reduced graphene oxide as substrate for electrode and therefore attaching PyBA onto reduce graphene disclosed by Zainudin is same as attaching PTCA to laser scribe reduced graphene. 

	
	Applicant’s arguments towards Zhang et al. are moot in view of withdrawal of the reference in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759